DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.  Claims 1 and 20 were amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the plate of claim 1, specifically wherein a content rate by mass of the insulating particles in the region not covered with the active material layer is higher than a content rate by mass of the insulating particles in the region covered with the active material layer.
The closest prior art is Endo (U.S. Pub. No. 2017/0187036A1), which teaches a positive electrode 20 includes a positive electrode current collector 21, a positive electrode mixture layer 22 disposed above the positive electrode current collector 21, and a protective layer 23 disposed between the positive electrode current collector 21 and the positive electrode mixture layer 22 (see paragraph 24).  The protective layer 23 includes inorganic particles 24, an electro-conductive material, and a binding material (see paragraph 29).  The portion of the protective layer 23 located in the area where the positive electrode mixture layer 22 is disposed and disposed between the positive electrode current collector 21 and the positive electrode mixture layer 22 is defined as first region 23a, and the portion of the protective layer 23 protruding than the edge of the positive electrode mixture layer 22 is defined as second region 23b (see paragraph 30).  The first region 23a and the second region 23b differ in thickness. The thickness of the first region 23a is smaller than that of the second region 23b (see paragraph 33). Endo is silent as to a difference in content by mass of the inorganic particles of the protective layer between the first region 23a and the second region 23b.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727